DETAILED ACTION

Response to Amendment
1. 	This office action is in response to applicant’s communication filed on 11/10/2022 in response to PTO Office Action mailed 09/09/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 8 and 16 are amended.  As a result, claims 1-20 are pending in this office action.
Response to Arguments
3	 Applicant's arguments with respect to 35 USC 103 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
4.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable by Eisenzopf (US 2020/0265339 A1) and in view of Beaver (US 2016/0071517 A1) and further in view of Sumesh (US 2016/0283463 A1).
	Referring to claims 1, 11 and 16, Eisenzopf discloses a computer implemented method, comprising, by a processor (See para. [0056] and Figure 1, a conversation processor): in an initial training phase: storing a plurality of user journeys in a stored journey database (SJDB) located within a memory associated with the processor (See para. [0039], para. [0045] and para. [0133] and Figure 14, loading and storing conversational paths in a corpus to select the most common goals, patterns, flows and results for training of automated communication systems); and
 storing a plurality of intents in a stored intents database (SIDB) located within the memory (See para. [0044]-[0052] , splitting transcribed conversations into groups related to a conversation ontology using metadata  to identify dominant paths and storing a plurality of topics comprising a plurality of inputs and outputs using a conversation model, the conversation model assigns probability score for a matched input) ; wherein the plurality of user journeys comprise a plurality of intents linked together by links that have weightings associated with the link (See para. [0051], para. [0058], para. [0064] and Figures 3, 4; the conversational paths are given weights, some user’s paths are given more weight than other users, the conversation paths are weighted according to the number of path traversals, Figure 4 shows a graph linked by the dominant paths, which represented a conversation class);
in a first use phase that is subsequent to the initial training phase: determining a first intent of a first user or a second user (See para. [0019], the AI based platform adds the previous dominant graph and identify available path flows for a user, for example, identify the available path flow included an intent of “account balance”); 
in a second use phase that is subsequent to the first use phase: receiving, from the second user, a second user question (See para. [0133], receiving conversation data from one or more of people, for example, a second user can ask a question through chatbot); determining a second intent from the second user question; locating a user journey from the plurality of user journeys in the SJDB related to the second intent (See para. [0096] and para. [0134] and Figure 25, the AI based platform using the previous conversation records accumulated during subsequent user interactions with the chatbot, identify the dominant paths among previous known intents, topics or etc.); and
 presenting, on a display device, the user journey to the second user; wherein the user journey comprises at least two of the plurality of intents in the SIDB connected with a link having the first weighting (See Figure 25, 26, para. [0134]-[0137], the AI based platform displays one or more selected intents showed in the graph linked by the conversation paths, the conversation paths are weighted according to the number of path traversals). 
Elisenzopf discloses classifying subsequent conversation text into a conversation class and the AI based platform system uses accumulated user interactions and conversation records to update dominant paths among previously known intents, topics and outcomes (See para. [0063], para. [0084], para. [0096]), but Eisenzpof does not explicitly disclose modifying weights based on subsequent user intents.
Beaver discloses modifying a first weighting of the weightings based on the first intent (See para. [0137], the weight of the conversation data can be adjusted and/or applied based on determining the matching of the user input to the intent is accurate); presenting, on a display device, intents having the modified first weighting (See para. [0093]-para. [0115] and Figure 9, update weighting and rank intents to obtain user feedback).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Eisenzopf to modify weights based on a subsequent user intent, as taught by Beaver. Skilled artisan would have been motivated to evaluate conversations between users to fix potential problems with a virtual assistant to enhance user’s experience (See Beaver, para. [0002]).  In addition, both references (Eisenzopf and Beaver) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning model to learn user intents in conversation systems. This close relation between both references highly suggests an expectation of success.
Elisenzopf in view of Beaver does not explicitly disclose the user journey is disambiguated from another user journey having overlapping components with the user journey based on the first or the second user and their respective context.
Sumesh discloses the user journey is disambiguated from another user journey having overlapping components with the user journey based on the first or the second user and their respective context (See para. [0081] and para. [0083], the conversational system logs conversation data of users, the context graph include all users’ conversation data [being discussed or taught or untaught by the users], the context graph retrain user conversation history to identify to domain or ontology which the user is referring to in a conversation, the context graph enables conversation system to disambiguate multiple user responses based on the user conversation history).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Eisenzopf to include the act of process of distinguish [e.g. disambiguate] between similar things to make the interpretation, as taught by Sumesh. Skilled artisan would have been motivated to capture conversation history of the users and do not interpret user’s intent based purely on a command or request that may result to inaccurate recommendations (See Sumesh, para. [0015]).  In addition, all references (Sumesh, Eisenzopf and Beaver) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as learning user intents in conversation systems. This close relation between both references highly suggests an expectation of success.
As to claims 2 and 12, Eisenzopf discloses receiving, from a subject matter expert (SME), the plurality of user journeys (See para. [0079], para. [0083] and para. [0087], one or more domain models or domain experts can create observations and recommendations for related or similar conversation path flowers).
As to claims 3 and 13, Eisenzopf in view of Beaver discloses wherein the locating of the user journey comprises: locating the user journey having a highest degree of similarity between the second intent and a starting intent of the user journey (See Beaver, para. [0083] and para. [0115], locating user conversation paths which are similar to the intent units that the user was viewing and allow a user to select conversation paths that have related intent units).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Eisenzopf to locate user journey having a similarity, as taught by Beaver. Skilled artisan would have been motivated to indicate a level of confidence or measure of confidence that the intent is accurately determined for the input (See Beaver, para. [0015]).  In addition, both references (Eisenzopf and Beaver) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning model to learn user intents in conversation systems. This close relation between both references highly suggests an expectation of success.
As to claims 5 and 14, Eisensopf discloses presenting, for user selection, the predefined number of user journeys (See Figure 25, 26, para. [0134]-[0137], the AI based platform displays one or more selected intents showed in the graph linked by the conversation paths, the conversation paths are weighted according to the number of path traversals).
Eisensopf in view of Beaver discloses the locating of the user journey comprises locating a predefined number of user journeys having a highest ranked order of degrees of similarity between the second intent and starting intents of the respective predefined numbers of the user journeys (See Beaver, para. [0078], para. [0083] and para. [0115], locating user conversation paths which are similar to the intent units that the user was viewing and allow a user to select predefined conversation paths that have related intent units). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Eisenzopf to locate user journey having a similarity, as taught by Beaver. Skilled artisan would have been motivated to indicate a level of confidence or measure of confidence that the intent is accurately determined for the input (See Beaver, para. [0015]).  In addition, both references (Eisenzopf and Beaver) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning model to learn user intents in conversation systems. This close relation between both references highly suggests an expectation of success.
As to claims 6, 15 and 17, Eisenzopf discloses determining a different intent based on the second intent and context; presenting the different intent to the user; and soliciting a preference between the second intent and the different intent (See para. [0139] and para. [0140], the system deletes flows that are not related to the selected intent “Dispute Charge” and presents a specific intent).
As to claims 7 and 18, Eisenzopf discloses wherein the different intent is based on prior actions of other users (See para. [0096] and para. [0134] and Figure 25, the AI based platform using the previous conversation records accumulated during subsequent user interactions with the chatbot, identify the dominant paths among previous known intents, topics or etc.).
As to claims 8 and 19, Eisenzopf discloses wherein the different intent is a broader intent and is based on a word analysis of information provided by the user (See para. [0125], the AI platform allows exploring and drilling down on details to find boarder corpus to meet the current filter criteria).
As to claim 9, Eisenzopf discloses receiving, from the first user, a first user question, wherein the determining of the first intent is based on the first user question (See para. [0069] and para. [0094], determining a next-best intent using the AI-based system to clarify user questions).
As to claim 10, Eisenzopf discloses using text classification to determine the first intent from the first user question (See para. [0052], para. [0057], para. [0062], para. [0065] and para. [0069], using a conversational ontology to assign received conversation data into conversation class, the received conversation data can contain a question).
As to claim 20, Eisenzopf discloses receive from the first user, a first user question, wherein the determining of the first intent is based on the first user question (See para. [0069] and para. [0094], determining a next-best intent using the AI-based system to clarify user questions) and use text classification to determine the first intent from the first user question (See para. [0052], para. [0057], para. [0062], para. [0065] and para. [0069], using a conversational ontology to assign received conversation data into conversation class, the received conversation data can contain a question).
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable by Eisenzopf (US 2020/0265339 A1) in view of Beaver (US 2016/0071517 A1) and Sumesh (US 2016/0283463 A1) and further in view of Zhang (US 2021/0374353 A1). 
As to claim 4, Eisensopf in view of Beaver does not explicitly disclose determining the highest degree of similarity using a cosine similarity calculation.
Zhang discloses determining the highest degree of similarity using a cosine similarity calculation (See para. [0047], determining the most applicable intent by ranking expressions in decreasing order of the measure of similarity, the intent interference module compares the encoded user expression [e.g. second intent] with an encoded example expression [e.g. a starting intent] using a cosine similarity).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Eisenzopf to determine a highest degree of similarity using a cosine similarity calculation, as taught by Zhang. Skilled artisan would have been motivated to select intents with the best scores as representing the user expression (See Zhang, para. [0016]).  In addition, all references (Sumesh, Zhang, Eisenzopf and Beaver) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as learning user intents. This close relation between both references highly suggests an expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153